United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1020
                        ___________________________

   Bryan S. Behrens, for Bryan Behrens, Michelle Behrens and children of the
               Behrens’, Bryan Behrens as a receivership entity

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

  GMAC Mortgage, LLC, and it’s successors Ocwen Loan Servicing, third party
 collectors and service providers for US Bank National Association as Trustee for
                                  Ramp 2006 NC2

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Omaha
                                ____________

                            Submitted: August 7, 2014
                             Filed: August 14, 2014
                                  [Unpublished]
                                 ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.
       Bryan Behrens appeals the district court’s1 preservice dismissal of his civil
complaint, in which he alleged that the lender and servicer on a mortgage
encumbering certain property were violating the Fair Debt Collection Practices Act
by foreclosing on the property, and that the foreclosure proceedings violated a court
order in a separate receivership case. Upon careful de novo review, we conclude that
dismissal was proper for the reasons explained by the district court; and we reject
without discussion the arguments raised on appeal. The judgment is affirmed. See
8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.

                                         -2-